NO. 07-07-0079-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL C

                                       MARCH 23, 2007

                          ______________________________


                                    ERASMO GONZALES,

                                                              Appellant

                                             v.

                                    THE STATE OF TEXAS,

                                                              Appellee


                        _________________________________

              FROM THE 69TH DISTRICT COURT OF DALLAM COUNTY;

                      NO. 3320-8; HON. RON ENNS, PRESIDING

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Erasmo Gonzales, appellant, attempts to appeal from an order denying his “‘Petition

for Redress of Grievance’” and his “‘Motion for Nunc Pro Tunc.’” The court signed the

order on December 4, 2006. Appellant then filed a notice of appeal on March 5, 2007. We

dismiss for want of jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days after the day the trial

court enters an appealable order or within 90 days after that date if a motion for new trial

is filed. TEX . R. APP. P. 26.2(a). No motion for new trial having been filed, appellant's

notice of appeal was due to be filed January 3, 2007. Because the record discloses that

appellant’s notice of appeal was received by this court on March 5, 2007, without seeking

an extension of the deadline, TEX . R. APP. P. 26.3, the notice of appeal was late.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

       Accordingly, appellant’s appeal is dismissed.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                              2